Name: Commission Implementing Regulation (EU) 2015/2345 of 15 December 2015 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: trade policy;  international trade;  trade;  foodstuff;  cooperation policy
 Date Published: nan

 16.12.2015 EN Official Journal of the European Union L 330/29 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2345 of 15 December 2015 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Annex III to Commission Regulation (EC) No 1235/2008 (2) sets out the list of third countries whose systems of production and control measures for the organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. (2) According to information provided by Costa Rica, Tunisia, the United States and the Republic of Korea, the name of the control body BCS Ã ko-Garantie GmbH has been changed to Kiwa BCS Ã ko-Garantie GmbH. (3) According to information provided by Argentina, the internet address of the control body Letis SA has changed. (4) According to information provided by Australia, the internet address of the competent authority has changed. Moreover the control authority AQIS has ceased its activities and should no longer be listed in Annex III to Regulation (EC) No 1235/2008. (5) According to information provided by Canada, the control body SAI Global Certification Services Limited has ceased its activities and should no longer be listed in Annex III to Regulation (EC) No 1235/2008. Moreover, a new control body TransCanada Organic Certification Services (TCO Cert) should be listed in that Annex. (6) According to information provided by Costa Rica, the internet address of the control authority Servicio Fitosanitario del Estado has changed. (7) According to information provided by India, the Indian competent authority has withdrawn its recognition of Biocert India Pvt. Ltd, Indore and TUV India Pvt. Ltd, and these control bodies should no longer be listed in Annex III to Regulation (EC) No 1235/2008. Moreover, the Indian competent authority has recognised three control bodies which should be added to the list in that Annex: Odisha State Organic Certification Agency, Gujarat Organic Products Certification Agency and Uttar Pradesh State Organic Certification Agency. (8) According to the information provided by Japan, the name of a competent authority has changed. (9) According to information provided by Tunisia, the internet address of the competent authority has changed. (10) According to information provided by the United States, the name of the control body Department of Plant Industry has changed to Clemson University, the name of the control body Indiana Certified Organic LLC has changed to Ecocert ICO, LLC, the name of the control body Marin County has changed to Marin Organic Certified Agriculture and the name of the control body OIA North America, LLC has changed to Americert International (AI). Moreover the control body Organic National & International Certifiers (ON&IC) has ceased its activities and should no longer be listed in Annex III to Regulation (EC) No 1235/2008. (11) According to information provided by the Republic of Korea, the Korean competent authority has recognised two more control bodies which should be added to the list in Annex III to Regulation (EC) No 1235/2008: Neo environmentally-friendly and Green Environmentally-Friendly certification center. (12) Annex IV to Regulation (EC) No 1235/2008 sets out the list of control bodies and control authorities competent to carry out controls and issue certificates in third countries for the purpose of equivalence. (13) Article 33(3) of Regulation (EC) No 834/2007 provides that for products not imported under Article 32 and not imported from a third country which is recognised in accordance with Article 33(2) of that Regulation, the Commission may recognise control bodies competent to carry out the tasks for the purpose of importing products providing equivalent guarantees. Article 10(2)(b) and (3) of Regulation (EC) No 1235/2008 therefore provides that a control authority or a control body cannot be recognised for a product originating from a third country listed in the list of recognised third countries in Annex III to that Regulation and belonging to a product category for which that third country is recognised. (14) Since Canada and Japan are both recognised third countries in accordance with Article 33(2) of Regulation (EC) No 834/2007 and are listed for product category A in Annex III to Regulation (EC) No 1235/2008, it appears that those provisions have not been adequately respected in the past as regards the recognition of the following control bodies listed in Annex IV to Regulation (EC) No 1235/2008 for products originating in Canada and in Japan and belonging to product category A: CCOF Certification Services, IMOswiss AG, International Certification Services, Inc., Istituto Certificazione Etica e Ambientale, Japan Organic and Natural Foods Association, Kiwa BCS Ã ko-Garantie GmbH, Organic crop improvement association and Quality Assurance International. (15) The Commission has contacted the control bodies concerned to inform them of its intention to withdraw the product category A recognition for Canada and Japan. It has carefully examined the comments received. (16) Afrisco Certified Organic, CC has informed the Commission that it has ceased its certification activities in all third countries for which it was recognised and should no longer be listed in Annex IV to Regulation (EC) No 1235/2008. (17) The Commission has received and examined a request from Agreco R.F. GÃ ¶derz GmbH to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Russia and for product category D to Bolivia, Bosnia and Herzegovina, the Dominican Republic, Ecuador, Egypt, Georgia, Indonesia, Kazakhstan, Kyrgyzstan, Madagascar, Montenegro, Peru, Serbia, Tanzania, Thailand, Togo, Turkmenistan, Uzbekistan and Venezuela. (18) The Commission has received and examined a request from Australia Certified Organic to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product category B to China and to Vanuatu and for product category D to the Cook Islands. (19) The Commission has received and examined a request from Bio.inspecta AG to amend its specifications. Based on the information, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Bosnia and Herzegovina, Morocco and the United Arab Emirates. (20) The Commission has received and examined a request from Bureau Veritas Certification France SAS to be included in the list in Annex IV to Regulation (EC) No 1235/2008. Based on the information received, the conclusion is that it is justified to recognise Bureau Veritas Certification France SAS for product categories A and D in Madagascar, Mauritius, Monaco, Morocco and Nicaragua, for product category C in Madagascar and Nicaragua, and for product category E in Mauritius. (21) The Commission has received and examined a request from CERES Certification of Environmental Standards GmbH to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to the Democratic Republic of the Congo, Montenegro, Nepal, the Occupied Palestinian Territory and Pakistan, for product categories A, B and D to Cameroon and Nigeria and for product category C to China and Taiwan. (22) The Commission has received and examined a request from Certificadora Mexicana de productos y procesos ecolÃ ³gicos S.C. to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product category D to Colombia. (23) The Commission has received and examined a request from Control Union Certifications to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, D and F to Benin, Botswana, Cameroon, Cuba, CuraÃ §ao, Haiti, Kenya, Lesotho, Malawi, Mongolia, Morocco, Namibia, Senegal, Suriname, Swaziland, Taiwan, Togo and Zimbabwe, for product categories A, B, C, D, E and F to Armenia and Kazakhstan and for product categories A, B, C, D and F to Iraq. (24) Doalnara Certified Organic Korea, LLC has informed the Commission that it has ceased its certification activities in the Republic of Korea, the only third country for which it was recognised and should no longer be listed in Annex IV to Regulation (EC) No 1235/2008. (25) The Commission has received and examined a request from Ecocert SA to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product category A to Botswana, for product categories A and D to Armenia, Belize, Cape Verde, the Central African Republic, Congo (Brazzaville), the Democratic Republic of the Congo, El Salvador, Equatorial Guinea, Georgia, Guinea-Bissau, Honduras, Hong Kong, Liberia, Mauritania, Myanmar/Burma, Nicaragua, Panama, Samoa, the Seychelles, Singapore, Sri Lanka, Suriname, Tajikistan, Timor-Leste and Venezuela, for product categories A, B and D to Afghanistan and Sierra Leone, for product categories A, D and E to Turkmenistan, for product category B to Benin, Cameroon, Colombia, CÃ ´te d'Ivoire, Ecuador, Indonesia, Monaco, the Philippines, Serbia, Tunisia, Vietnam and Zambia, for product category C to the Republic of Korea, for product category D to Chad, Ethiopia, Mongolia, Namibia, Niger, Nigeria, Pakistan and Vanuatu, for product category E to India, Kyrgyzstan, Morocco, Syria, Thailand and Uruguay, for product categories B and E to Kenya, Paraguay and Uganda, for product categories B, D and E to Ukraine, for product categories B, E and F to Burkina Faso, Mexico and Peru, for product categories D and E to Kazakhstan, Russia, and Uzbekistan and for product categories E and F to Madagascar. (26) The Commission has received and examined a request from IMO Control LatinoamÃ ©rica Ltda. to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Belize. Furthermore, IMO Control LatinoamÃ ©rica Ltda. informed the Commission that it has changed its internet address. (27) The Commission has received and examined a request from Kiwa BCS Ã ko-Garantie GmbH to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Gambia, Liberia, Pakistan, Tajikistan, Turkmenistan and Uzbekistan, for product categories A, D and E to Kazakhstan, for product category B to Guatemala, Kyrgyzstan, Peru and Russia and for product category E to the United Arab Emirates. (28) The Commission has received and examined a request from Mayacert to be included in the list in Annex IV to Regulation (EC) No 1235/2008. Based on the information received, the conclusion is that it is justified to recognise Mayacert for product categories A, B and D in Mexico, for product categories A and D in Guatemala, Honduras and Nicaragua and for product category D in Colombia, the Dominican Republic and El Salvador. (29) Onecert, Inc. notified the Commission of the change of its name to OneCert International PVT Ltd It also notified a change of address. (30) The Commission has received and examined a request from Organic Standard to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Tajikistan and for product category E to Kazakhstan and Russia. (31) The Commission has received and examined a request from OrganizaciÃ ³n Internacional Agropecuaria to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Chile, Ecuador and Peru. (32) The Commission has received and examined a request from ORSER to be included in the list in Annex IV to Regulation (EC) No 1235/2008. Based on the information received, the conclusion is that it is justified to recognise ORSER for product categories A and D in Turkey. (33) The Commission has received and examined a request from Overseas Merchandising Inspection Co. Ltd to be included in the list in Annex IV to Regulation (EC) No 1235/2008 for product category D in Japan. As pointed out in recital 13, Article 10(2)(b) and (3) of Regulation (EC) No 1235/2008 provides that a control authority or a control body cannot be recognised for a product originating from a third country listed in the list of recognised third countries in Annex III to Regulation (EC) No 1235/2008 and belonging to a category for which the third country is recognised. Japan is recognised as a third country in accordance with Article 33(2) of Regulation (EC) No 834/2007 and listed in that Annex for product category D. However, since that recognition does not cover all ingredients that can legally be imported into and processed in Japan, the recognition of control bodies for processed products that are not covered by the recognition of Japan for product category D as included in Annex III to Regulation (EC) No 1235/2008 is appropriate in order to avoid that products originating in Japan, which are processed with ingredients that can legally be imported into Japan, but are not covered by the recognition as set out in that Annex, cannot be imported into the Union. Based on the information received, the conclusion is that it is justified to recognise Overseas Merchandising Inspection Co., Ltd for product category D, except wine, in Japan for products that are not covered by the recognition under Article 33(2) of Regulation (EC) No 834/2007 as included in Annex III to Regulation (EC) No 1235/2008. (34) The Commission has received and examined a request from QC&I to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the scope of its recognition for product category D to wine. (35) The Commission has received and examined a request from Quality Partner to be included in the list in Annex IV to Regulation (EC) No 1235/2008. Based on the information received, the conclusion is that it is justified to recognise Quality Partner for product categories C and D in Indonesia. (36) Annexes III and IV to Regulation (EC) No 1235/2008 should therefore be amended accordingly. (37) In order to give the control bodies affected by the withdrawal of the recognition for product category A in respect of Canada and Japan the possibility to take the necessary measures to adapt their business relations to the new situation, the relevant amendments of Annex IV to Regulation (EC) No 1235/2008 should apply 6 months after the date of entry into force of this Regulation. (38) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Organic Production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1235/2008 is amended as follows: (1) Annex III is amended in accordance with Annex I to this Regulation; (2) Annex IV is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Points (6), (13), (14), (15), (16), (17)(d), (20) and (25) of Annex II shall apply 6 months after the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). ANNEX I Annex III to Regulation (EC) No 1235/2008 is amended as follows: (1) In the entry relating to Argentina, in point 5, the internet address of the control body Letis SA is replaced by www.letis.org. (2) The entry relating to Australia is amended as follows: (a) in point 4, the internet address of the competent authority is replaced by: www.agriculture.gov.au/export/food/organic-bio-dynamic (b) in point 5, the row relating to code number AU-BIO-002 is deleted. (3) In the entry relating to Canada, point 5 is amended as follows: (a) the row relating to code number CA-ORG-020 is deleted; (b) the following row is added: CA-ORG-021 TransCanada Organic Certification Services (TCO Cert) www.tcocert.ca (4) In the entry relating to Costa Rica, point 5 is amended as follows: (a) the row relating to code number CR-BIO-001 is replaced by the following: CR-BIO-001 Servicio Fitosanitario del Estado, Ministerio de Agricultura y GanaderÃ ­a www.sfe.go.cr (b) the row relating to code number CR-BIO-002 is replaced by the following: CR-BIO-002 Kiwa BCS Ã ko-Garantie GmbH www.bcs-oeko.com (5) In the entry relating to India, point 5 is amended as follows: (a) the rows relating to code numbers IN-ORG-019 and IN-ORG-022 are deleted. (b) the following rows are added: IN-ORG-024 Odisha State Organic Certification Agency www.ossopca.nic.in IN-ORG-025 Gujarat Organic Products Certification Agency www.gopca.in IN-ORG-026 Uttar Pradesh State Organic Certification Agency www.upsoca.org (6) In the entry relating to Japan, point 4 is replaced by the following: 4. Competent authorities: Food Manufacture Affairs Division, Food Industry Affairs Bureau, Ministry of Agriculture, Forestry and Fisheries, www.maff.go.jp/j/jas/index.html and Food and Agricultural Materials Inspection Center (FAMIC), www.famic.go.jp (7) The entry relating to Tunisia is amended as follows: (a) in point 4, the internet address of the competent authority is replaced by: www.agriculture.tn and www.onagri.tn (b) in point 5, the row relating to code number TN-BIO-003 is replaced by the following: TN-BIO-003 Kiwa BCS Ã ko-Garantie GmbH www.bcs-oeko.com (8) In the entry relating to the United States, point 5 is amended as follows: (a) the row relating to code number US-ORG-004 is replaced by the following: US-ORG-004 Kiwa BCS Ã ko-Garantie GmbH www.bcs-oeko.com (b) the row relating to code number US-ORG-009 is replaced by the following: US-ORG-009 Clemson University www.clemson.edu/public/regulatory/plant_industry/organic_certification (c) the row relating to code number US-ORG-016 is replaced by the following: US-ORG-016 Ecocert ICO, LLC www.ecocertico.com (d) the row relating to code number US-ORG-022 is replaced by the following: US-ORG-022 Marin Organic Certified Agriculture www.marincounty.org/depts/ag/moca (e) the row relating to code number US-ORG-038 is replaced by the following: US-ORG-038 Americert International (AI) www.americertorganic.com (f) the row relating to code number US-ORG-045 is deleted. (9) In the entry relating to the Republic of Korea, point 5 is amended as follows: (a) the row relating to code number KR-ORG-002 is deleted; (b) the row relating to code number KR-ORG-011 is replaced by the following: KR-ORG-011 Kiwa BCS Ã ko-Garantie GmbH www.bcs-oeko.com (c) the following rows are added: KR-ORG-019 Neo environmentally-friendly cafÃ ©.naver.com/neoefcc KR-ORG-020 Green Environmentally-Friendly certification center www.greenorganic4us.co.kr ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended as follows: (1) The entire entry relating to Afrisco Certified Organic, CC is deleted. (2) In the entry relating to Agreco R.F. GÃ ¶derz GmbH, point 3 is amended as follows: (a) the following row is inserted: Russia RU-BIO-151 x   x   (b) in the rows concerning Bolivia, Bosnia and Herzegovina, Dominican Republic, Ecuador, Egypt, Georgia, Indonesia, Kazakhstan, Kyrgyzstan, Madagascar, Montenegro, Peru, Serbia, Tanzania, Thailand, Togo, Turkmenistan, Uzbekistan and Venezuela, a cross is added in column D. (3) In the entry relating to Australian Certified Organic, point 3 is amended as follows: (a) in the rows concerning China and Vanuatu, a cross is added in column B; (b) in the row concerning the Cook Islands, a cross is added in column D. (4) In the entry relating to Bio.inspecta AG, in point 3, the following rows are inserted in the appropriate order: Bosnia and Herzegovina BA-BIO-161 x   x   Morocco MA-BIO-161 x   x   United Arab Emirates AE-BIO-161 x   x   (5) After the entry relating to Bolicert Ltd, the following new entry is entered: Bureau Veritas Certification France SAS  1. Address: Immeuble Le Guillaumet  60 avenue du GÃ ©nÃ ©ral de Gaulle 92046  Paris La DÃ ©fense Cedex  France 2. Internet address: http://www.qualite-france.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Madagascar MG-BIO-165 x  x x   Mauritius MU-BIO-165 x   x x  Monaco MC-BIO-165 x   x   Morocco MA-BIO-165 x   x   Nicaragua NI-BIO-165 x  x x   4. Exceptions: in-conversion products 5. Duration of inclusion in the list: until 30 June 2018. (6) In the entry relating to CCOF Certification Services, in point 3, in the row concerning Canada, the cross in column A is deleted. (7) In the entry relating to CERES Certification of Environmental Standards GmbH, point 3 is amended as follows: (a) the following rows are inserted in the appropriate order: Cameroon CM-BIO-140 x x  x   Democratic Republic of the Congo CD-BIO-140 x   x   Montenegro ME-BIO-140 x   x   Nepal NP-BIO-140 x   x   Nigeria NG-BIO-140 x x  x   Occupied Palestinian Territory PS-BIO-140 x   x   Pakistan PK-BIO-140 x   x   (b) in the row concerning China, a cross is added in column C; (c) in the row concerning Taiwan, a cross is added in column C. (8) In the entry relating to Certificadora Mexicana de productos y procesos ecolÃ ³gicos S.C., in point 3, in the row concerning Colombia, a cross is added in column D. (9) In the entry relating to Control Union Certifications, in point 3, the following rows are inserted in the appropriate order: Armenia AM-BIO-149 x x x x x x Benin BJ-BIO-149 x   x  x Botswana BW-BIO-149 x   x  x Cameroon CM-BIO-149 x   x  x Cuba CU-BIO-149 x   x  x CuraÃ §ao CW-BIO-149 x   x  x Haiti HT-BIO-149 x   x  x Iraq IQ-BIO-149 x x x x  x Kazakhstan KZ-BIO-149 x x x x x x Kenya KE-BIO-149 x   x  x Lesotho LS-BIO-149 x   x  x Malawi MW-BIO-149 x   x  x Mongolia MN-BIO-149 x   x  x Morocco MA-BIO-149 x   x  x Namibia NA-BIO-149 x   x  x Senegal SN-BIO-149 x   x  x Suriname SR-BIO-149 x   x  x Swaziland SZ-BIO-149 x   x  x Taiwan TW-BIO-149 x   x  x Togo TG-BIO-149 x   x  x Zimbabwe ZW-BIO-149 x   x  x (10) The entire entry relating to Doalnara Certified Organic Korea, LLC is deleted. (11) In the entry relating to Ecocert SA, point 3 is amended as follows: (a) the following rows are inserted in the appropriate order: Afghanistan AF-BIO-154 x x  x   Armenia AM-BIO-154 x   x   Belize BZ-BIO-154 x   x   Botswana BW-BIO-154 x      Cape Verde CV-BIO-154 x   x   Central African Republic CF-BIO-154 x   x   Congo (Brazzaville) CG-BIO-154 x   x   Democratic Republic of the Congo CD-BIO-154 x   x   El Salvador SV-BIO-154 x   x   Equatorial Guinea GQ-BIO-154 x   x   Georgia GE-BIO-154 x   x   Guinea-Bissau GW-BIO-154 x   x   Honduras HN-BIO-154 x   x   Hong Kong HK-BIO-154 x   x   Liberia LR-BIO-154 x   x   Mauritania MR-BIO-154 x   x   Myanmar/Burma MM-BIO-154 x   x   Nicaragua NI-BIO-154 x   x   Panama PA-BIO-154 x   x   Samoa WS-BIO-154 x   x   Seychelles SC-BIO-154 x   x   Sierra Leone SL-BIO-154 x x  x   Singapore SG-BIO-154 x   x   Sri Lanka LK-BIO-154 x   x   Suriname SR-BIO-154 x   x   Tajikistan TJ-BIO-154 x   x   Timor-Leste TL-BIO-154 x   x   Turkmenistan TM-BIO-154 x   x x  Venezuela VE-BIO-154 x   x   (b) in the rows concerning Benin, Cameroon, Colombia, CÃ ´te d'Ivoire, Ecuador, Indonesia, Monaco, the Philippines, Serbia, Tunisia, Vietnam and Zambia, a cross is added in column B; (c) in the row concerning the Republic of Korea, a cross is added in column C; (d) in the rows concerning Chad, Ethiopia, Mongolia, Namibia, Niger, Nigeria, Pakistan and Vanuatu, a cross is added in column D; (e) in the rows concerning India, Kyrgyzstan, Morocco, Syria, Thailand and Uruguay, a cross is added in column E; (f) in the rows concerning Kenya, Paraguay and Uganda, a cross is added in columns B and E; (g) in the row concerning Ukraine, a cross is added in columns B, D and E; (h) in the rows concerning Burkina Faso, Mexico and Peru, a cross is added in columns B, E and F; (i) in the rows concerning Kazakhstan, Russia and Uzbekistan, a cross is added in columns D and E; (j) in the row concerning Madagascar, a cross is added in columns E and F. (12) The entry relating to IMO Control LatinoamÃ ©rica Ltda. is amended as follows: (a) point 2 is replaced by the following: 2. Internet address: http://www.imo-la.com (b) in point 3, the following row is inserted: Belize BZ-BIO-123 x   x   (13) In the entry relating to IMOswiss AG, in point 3, in the rows concerning Canada and Japan, the cross in column A is deleted. (14) In the entry relating to International Certification Services, Inc., in point 3, in the row concerning Canada, the cross in column A is deleted. (15) In the entry relating to Istituto Certificazione Etica e Ambientale, in point 3, in the row concerning Japan, the cross in column A is deleted. (16) In the entry relating to Japan Organic and Natural Foods Association, in point 3, in the row concerning Japan, the cross in column A is deleted. (17) In the entry relating to Kiwa BCS Ã ko-Garantie GmbH, point 3 is amended as follows: (a) the following rows are inserted in the appropriate order: Gambia GM-BIO-141 x   x   Kazakhstan KZ-BIO-141 x   x x  Liberia LR-BIO-141 x   x   Pakistan PK-BIO-141 x   x   Tajikistan TJ-BIO-141 x   x   Turkmenistan TM-BIO-141 x  x   Uzbekistan UZ-BIO-141 x   x   (b) in the rows concerning Guatemala, Kyrgyzstan, Peru and Russia, a cross is added in column B; (c) in the row concerning the United Arab Emirates, a cross is added in column E; (d) in the row concerning Japan, the cross in column A is deleted. (18) After the entry relating to Letis SA, the following new entry is inserted: Mayacert  1. Address: 18 calle 7-25 zona 11, Colonia Mariscal, 01011 Guatemala City, Guatemala 2. Internet address: http://www.mayacert.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Colombia CO-BIO-169    x   Dominican Republic DO-BIO-169    x   El Salvador SV-BIO-169    x   Guatemala GT-BIO-169 x   x   Honduras HN-BIO-169 x   x   Mexico MX-BIO-169 x x  x   Nicaragua NI-BIO-169 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2018. (19) In the entry relating to Onecert, Inc., the heading and point 1 are replaced by the following. OneCert International PVT Ltd  1. Address: H-08, Mansarovar Industrial Area, Mansarovar, Jaipur-302020, Rajasthan, India (20) In the entry relating to Organic crop improvement association, in point 3, in the rows concerning Canada and Japan, the cross in column A is deleted. (21) In the entry relating to Organic Standard, point 3 is amended as follows: (a) the following row is inserted: Tajikistan TJ-BIO-108 x   x   (b) in the rows concerning Kazakhstan and Russia, a cross is added in column E. (22) In the entry relating to OrganizaciÃ ³n Internacional Agropecuaria, in point 3, the following rows are inserted in the appropriate order: Chile CL-BIO-110 x   x   Ecuador EC-BIO-110 x   x   Peru PE-BIO-110 x   x   (23) After the entry relating to Organska Kontrola, the following new entries are inserted: ORSER  1. Address: Paris Caddesi No: 6/15, Ankara 06540, Turkey 2. Internet address: http://orser.com.tr 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Turkey TR-BIO-166 x   x   4. Exceptions: in-conversion products 5. Duration of inclusion in the list: until 30 June 2018. Overseas Merchandising Inspection Co., Ltd  1. Address: 15-6 Nihonbashi Kabuto-cho, Chuo-ku, Tokyo 103-0026, Japan 2. Internet address: http://www.omicnet.com/omicnet/services-en/organic-certification-en.html 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Japan JP-BIO-167    x   4. Exceptions: in-conversion products, wine and products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2018. (24) In the entry relating to QC&I GmbH, point 4 is replaced by the following: 4. Exceptions: in-conversion products (25) In the entry relating to Quality Assurance International, in point 3, in the row concerning Canada, the cross in column A is deleted. (26) After the entry relating to Quality Assurance International, the following new entry is inserted: Quality Partner  1. Address: Rue Hayeneux, 62, 4040 Herstal, Belgium 2. Internet address: http://www.quality-partner.be 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Indonesia ID-BIO-168   x x   4. Exceptions: in-conversion products, algae and wine 5. Duration of inclusion in the list: until 30 June 2018.